DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16619871, attorney docket 124186-0106. The present application is a national stage entry of PCT/JP2018/016129, International Filing Date 04/19/2018, claims foreign priority to Japanese application 2017-114028, filed 06/09/2017 and is assigned to Sumitomo Chemical Company. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims1-9 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ueno et al. (U.S. 2007/0126313)

As for claim 1 and 6,
Ueno teaches in figure 5, a laminated substrate having a piezoelectric film, and method of making a laminated structure comprising: 
a substrate (1); 
a first electrode film (2) provided on the substrate; and 
a piezoelectric film (3) provided on the first electrode film, 
wherein an oxide film (4) containing an oxide represented by a composition formula of RuOx or IrOx ([0069]), is provided on the piezoelectric film.

As for claim 3,
Ueno teaches the laminated substrate according to claim 1 and teaches that the piezoelectric film is a film containing an alkali niobium oxide of a perovskite structure represented by a composition formula of (K1-yNay)NbO3 (0<y<1). [0048].

Claim 5 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Fujii et al (U.S. 2016/0240768).

As for claim 5,
Fujii teaches in figure 1, an element having a piezoelectric film, comprising: 
a substrate (12); 
a first electrode film (14) provided on the substrate;
a piezoelectric film (16) provided on the first electrode film; and 
a second electrode film (20) provided on the piezoelectric film
an oxide film (18) containing an oxide represented by a composition formula of RuOx or IrOx, is provided between the piezoelectric film and the second electrode film. (IrOx [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Oishi et al (U.S. 2016/0133825).

As for claim 2,
Ueno teaches the laminated substrate according to claim 1, but does not teach that the oxide film has a thickness of 2 nm or more and 30 nm or less.
However, Oishi teaches a metal oxide upper layer that has a thickness of 2 nm or more and 30 nm or less. (0.02-1.0 um, [0050]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use the electrode thickness of Oishi in the device of Ueno because the thickness provides adequate current flow with minimal processing time. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 7,
Ueno in view of Oishi makes obvious the laminated substrate according to claim 2, and in the combination, Ueno teaches that the piezoelectric film is a film containing an alkali niobium oxide of a perovskite structure represented by a composition formula of (Ki, Nay)NbO3 (O<y<l). Ueno, [0048].

As for claim 8,
Ueno in view of Oishi makes obvious the laminated substrate according to claim 2, wherein the piezoelectric film has an absolute value of a saturation polarization (Pma\-) of 23 C/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 pC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  



Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno.

As for claim 4,
Ueno teaches the laminated substrate according to claim 1, but does not teach that the piezoelectric film has an absolute value of a saturation polarization (Pmax-) of 23 gC/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 gC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  

As for claim 9,
Ueno teaches the laminated substrate according to claim 3 but does not teach that the piezoelectric film has an absolute value of a saturation polarization (Pm\a-) of 23 C/cm2 or more, and an absolute value of a residual polarization (Pr-) of 14 pC/cm2 or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Here the structure of the film is essentially identical, so would have the same properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893